TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00725-CR



                                Eric Daniel Maldonado, Appellant

                                                    v.

                                    The State of Texas, Appellee


   FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
        NO. 2011-086, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Appellant Eric Daniel Maldonado pleaded guilty to the offense of possession of a

controlled substance1 and was placed on deferred-adjudication community supervision for a period

of four years. The State subsequently filed a motion to adjudicate, which the district court granted

following a hearing. The district court then rendered judgment adjudicating Maldonado guilty of the

underlying offense and sentencing him to 600 days in state jail. In four issues on appeal, Maldonado

asserts that the district court: (1) abused its discretion in denying him his counsel of choice; (2) erred

in denying him ten days to prepare for the adjudication hearing; (3) abused its discretion in denying

him a hearing on his motion for new trial; and (4) denied him due process of law. We will affirm

the judgment adjudicating guilt.




        1
            See Tex. Health & Safety Code § 481.115(b).
                                         BACKGROUND

                When Maldonado was charged for the underlying offense, he submitted an application

of indigence and request for appointment of counsel to the district court.2 The district court granted

the request and appointed counsel to represent Maldonado, who subsequently pleaded guilty and was

placed on deferred-adjudication community supervision. When the State later moved to adjudicate

Maldonado, the district court again appointed counsel to represent Maldonado, this time without

Maldonado’s request. At the adjudication hearing, after conferring with appointed counsel,

Maldonado pleaded true to five of eight allegations in the State’s motion to adjudicate, and the State

abandoned the other three. The district court then rendered judgment as indicated above.

                Subsequently, Maldonado filed a joint motion for new trial and motion to recuse the

district court judge through a different lawyer whom he had retained, Chevo Pastrano.3 In the motion

for new trial, Maldonado indicated that he had retained Pastrano prior to the adjudication hearing

to represent him in this and other cases. By appointing counsel to represent him at the hearing,

Maldonado complained, the district court had denied him his counsel of choice. In the motion to

recuse, Maldonado further accused the district court judge of bias in favor of pursuing a “policy” of

“rapidly disposing of criminal cases” at the expense of Maldonado’s right to his counsel of choice.

                Following a hearing on the motion to recuse, that motion was denied. Subsequently,

Maldonado’s motion for new trial was overruled by operation of law. This appeal followed.




       2
         See Tex. Code Crim. Proc. art. 26.04 (providing procedures for appointing counsel to
defendants who have been found to be indigent).
       3
           Pastrano also represents Maldonado on appeal.

                                                  2
                                            ANALYSIS

Counsel of choice

                In his first issue, Maldonado asserts that the district court denied him his counsel

of choice and a “fair opportunity” to select one by appointing counsel to represent him at the

adjudication hearing without a request from him. The Sixth Amendment right to counsel includes

“the right of a defendant who does not require appointed counsel to choose who will represent him.”4

“However, the defendant’s right to counsel of choice is not absolute.”5 A trial court has “wide

latitude in balancing the right to counsel of choice against the needs of fairness and against

the demands of its calendar.”6 Additionally, “the right to counsel of choice does not extend to

defendants who require counsel to be appointed for them.”7

                Initially, we observe that when Maldonado was charged for the underlying offense

in this case, he submitted an affidavit of indigence and application requesting appointment of counsel

to the district court, certifying that he was “without means to employ counsel of my choosing”

and requesting that the district court appoint counsel to represent him. The district court granted

the request. “A defendant who is determined by the court to be indigent is presumed to remain

indigent for the remainder of the proceedings in the case unless a material change in the defendant’s


       4
         United States v. Gonzalez-Lopez, 548 U.S. 140, 144 (2006) (citing Wheat v. United States,
486 U.S. 153, 159 (1988)); see U.S. Const. amend. VI.
       5
           Gonzalez v. State, 117 S.W.3d 831, 837 (Tex. Crim. App. 2003).
       6
          Gonzalez-Lopez, 548 U.S. at 152 (internal citations omitted); see also Webb v. State,
533 S.W.2d 780, 784 (Tex. Crim. App. 1976) (“[A]n accused’s right to . . . select his own counsel
cannot be manipulated so as to obstruct the orderly procedure in the courts or to interfere with the
fair administration of justice.”).
       7
           Gonzalez-Lopez, 548 U.S. at 151 (citing Wheat, 486 U.S. at 159).

                                                  3
financial circumstances occurs.”8 “If there is a material change in financial circumstances after a

determination of indigency or nonindigency is made, the defendant, the defendant’s counsel, or the

attorney representing the state may move for reconsideration of the determination.”9

                  The adjudication hearing below was a subsequent proceeding in the same case against

Maldonado relating to the underlying offense. Because Maldonado had been found indigent earlier

in the case, he was presumed to remain indigent and in need of counsel at the adjudication hearing.10

At no point prior to or during the adjudication hearing did Maldonado move for reconsideration of

that determination. Instead, Maldonado proceeded as if he was still indigent by allowing appointed

counsel to represent him at the adjudication hearing, without raising any objection that he was being

denied his retained counsel of choice.

                  At the beginning of the adjudication hearing, the district court asked Maldonado, in

the presence of appointed counsel, “Have you gone through the allegations against you with your

lawyer?” Maldonado answered, “Yes, sir, I have.” Subsequently, after the district court indicated

that it would not accept the State’s punishment recommendation, appointed counsel responded,

without objection from Maldonado, “Judge, I will confer with my client.” Shortly thereafter, the

following occurred:


       [The Court]:              All right. We just entered a plea of true, and I told you I
                                 would not take 400 days, based upon that. I said I would take
                                 600 days. Did you understand that?



       8
            Tex. Code Crim. Proc. art. 26.04(p) (emphasis added).
       9
            Id.
       10
            See id.

                                                   4
       [Maldonado]:            Yes, sir.

       [The Court]:            All right. Is that something that you-all have talked about?

       [Appointed counsel]: We did, Judge. We conferred about the 600 days, and Mr.
                            Maldonado has agreed to accept 600 days in the state jail
                            facility.

       [The Court]:            Very well. You are now adjudicated guilty and sentenced to
                               600 days in the state jail facility. You will receive any back
                               time credit.

       [Appointed counsel]: Thank you, Your Honor.

       [The Court]:            Give me your billing when you get it ASAP.

       [Appointed counsel]: Yeah, I provided it. Thank you.

       (Hearing concluded.)


In short, the events during the adjudication hearing are consistent with an understanding of all

concerned that Maldonado was represented by appointed counsel, and at no point did Maldonado

dispel that understanding by objecting or requesting that the court take any action to enable retained

counsel to represent him. To the contrary, he proceeded to rely on appointed counsel’s advice. Nor

did Maldonado object to the procedure by which he had been appointed counsel. Accordingly, we

conclude that Maldonado has failed to preserve error.11


       11
           See Tex. R. App. P. 33.1(a); Johnson v. State, 352 S.W.3d 224, 232 (Tex. App.—Houston
[14th Dist.] 2011, pet. ref’d); Gilmore v. State, 323 S.W.3d 250, 264 (Tex. App.—Texarkana 2010,
pet. ref’d); Emerson v. State, 756 S.W.2d 364, 368-69 (Tex. App.—Houston [14th Dist.] 1988,
pet. ref’d); see also Wright v. State, 28 S.W.3d 526, 530 (Tex. Crim. App. 2000) (“We note
that appellant points to no place in the record where he objected to the procedure used to appoint
him counsel . . . thus, he failed to preserve this point for appellate review.”); Perales v. State,
No. 07-09-00125-CR, 2010 Tex. App. LEXIS 8532, at *3-4 (Tex. App.—Amarillo Oct. 25, 2010,
no pet.) (mem. op., not designated for publication) (holding that appellant failed to preserve
error when he “neither complained of the fact he was represented by appointed counsel during
the adjudication hearing nor requested an opportunity to retain counsel”); Pacheco v. State,

                                                  5
               Maldonado additionally asserts that the district court had an obligation to sua sponte

inquire at the adjudication hearing into whether Maldonado was indigent or wished to retain counsel.

However, this obligation arises in cases where a defendant appears in court pro se without

any counsel.12 In this case, Maldonado did not appear at the adjudication hearing alone—he had

appointed counsel representing him throughout the proceeding. Accordingly, no obligation to

inquire into whether Maldonado wished to retain counsel was triggered here.13

               We overrule Maldonado’s first issue.


Hearing on new-trial motion

               We next address Maldonado’s third issue, in which he asserts that the district court

abused its discretion by denying Maldonado a hearing on his motion for new trial.14 “The purpose



No. 08-07-00164-CR, 2009 Tex. App. LEXIS 5806, at *4-5 (Tex. App.—El Paso July 29, 2009,
no pet.) (not designated for publication) (holding that appellant waived complaint when he
“participated in the entire proceeding with [appointed counsel’s] assistance”); Gonzalez v. State,
No. 01-00-01259-CR, 2002 Tex. App. LEXIS 1185, at *2-4 (Tex. App.—Houston [1st Dist.]
Feb. 14, 2002, pet. ref’d) (holding that appellant waived complaint about being denied counsel of
choice when he agreed to be represented by another attorney).
       12
         See Gideon v. Wainwright, 372 U.S. 335, 340-45 (1963); Oliver v. State, 872 S.W.2d 713,
714-15 (Tex. Crim. App. 1994).
       13
          Cf. Oliver, 872 S.W.2d at 716 (“The appearance of a criminal defendant in court without
counsel, therefore, necessitates an examination by the trial judge to assure that the defendant is
actually aware of his right to retain an attorney and to discover whether he intends to do so.”
(emphasis added)).
       14
          In its brief, the State argues only that Maldonado waived error on this point by failing
to “present” his motion for new trial to the district court. See Tex. R. App. P. 21.6 (defendant
must “present” motion for new trial to trial court within ten days of filing it”); Carranza v. State,
960 S.W.2d 76, 79 (Tex. Crim. App. 1998) (holding that in order to present motion for new trial,
movant must “actually deliver[] the motion for new trial to the trial court or otherwise bring[] the
motion to the attention or actual notice of the trial court”). To the contrary, the record contains an
“Order of Referral” signed by the district court judge the day after Maldonado filed his joint motion

                                                  6
of a hearing on a motion for new trial is to: (1) ‘decid[e] whether the cause shall be retried’ and

(2) ‘prepare a record for presenting issues on appeal in the event the motion is denied.’”15 Therefore,

in order for a defendant to be entitled to a hearing, the motion for new trial must satisfy two

requirements: (1) it must assert matters that are “not determinable from the record” and (2) it must

assert “reasonable grounds” showing that the defendant could be entitled to relief.16 “This second

requirement limits and prevents ‘fishing expeditions.’”17 Although a defendant “need not plead a

prima facie case in his motion for new trial, he must at least allege sufficient facts that show

reasonable grounds to demonstrate that he could prevail.”18

                  We review a trial court’s decision on whether to hold a hearing on a defendant’s

motion for new trial for abuse of discretion.19 Under this standard, we reverse only when the

trial court’s decision was so clearly wrong as to lie outside that zone within which reasonable

persons might disagree.20 Here, our review “is limited to the trial judge’s determination of whether


for new trial and motion to recuse, in which the judge explicitly acknowledges the motion for
new trial, declines to recuse himself, and refers the matter to the Presiding Judge of the Third
Administrative District. The referral order demonstrates that the motion for new trial had been
brought to the attention and actual notice of the district court. Accordingly, the presentment
requirement was satisfied here. See Stokes v. State, 277 S.W.3d 20, 24-25 (Tex. Crim. App. 2009);
Thomas v. State, 286 S.W.3d 109, 115-17 (Tex. App.—Houston [14th Dist.] 2009, pet. ref’d).
       15
         Smith v. State, 286 S.W.3d 333, 338 (Tex. Crim. App. 2009) (quoting State v. Gonzalez,
855 S.W.2d 692, 695 (Tex. Crim. App. 1993) (plurality op.)).
       16
            See id. at 338-39.
       17
            Hobbs v. State, 298 S.W.3d 193, 199 (Tex. Crim. App. 2009) (quoting Smith, 286 S.W.3d
at 339).
       18
            Id.
       19
            Id.; Reyes v. State, 849 S.W.2d 812, 815 (Tex. Crim. App. 1993).
       20
            Smith, 286 S.W.3d at 339.

                                                  7
the defendant has raised grounds that are both undeterminable from the record and reasonable,

meaning they could entitle the defendant to relief.”21 “If the trial judge finds that the defendant has

met the criteria, he has no discretion to withhold a hearing” and, in fact, “abuses his discretion in

failing to hold a hearing.”22 However, if the trial court finds that the defendant has failed to meet the

criteria, the trial court does not abuse its discretion in failing to hold a hearing.23

                   In his new-trial motion, Maldonado asserted, as he does here, that he had been denied

his counsel of choice, Pastrano, at the adjudication hearing. Assuming without deciding that this

ground satisfies the first requirement for a hearing in that it is “not determinable from the record,”

we cannot conclude that the district court abused its discretion in failing to find that this is a

reasonable ground that could entitle Maldonado to relief under the circumstances here.

                   The facts alleged in Maldonado’s motion for new trial primarily concern alleged

efforts by Pastrano and Maldonado himself to inform the district clerk,24 the prosecutor,25 and others

of Pastrano’s representation.26 Maldonado also alleged that, following his arrest, he had personally



        21
             Id. at 340.
        22
             Id.
        23
             See id. at 340 n.23.
        24
           Maldonado alleged in his motion that he had faxed a letter to the district clerk’s office
notifying it that Pastrano represented Maldonado in this case. A copy of the letter was attached to
the motion for new trial, but there is no indication in the record that it was ever filed.
        25
          The prosecutor’s alleged knowledge of Pastrano’s representation was based primarily on
emails and text messages that he and Pastrano had exchanged following Maldonado’s arrest. Copies
of the emails and text messages were attached to the motion.
        26
            Maldonado alleged that Pastrano had told Maldonado’s probation officer and pretrial
release officer that he represented Maldonado, had visited Maldonado in jail on multiple occasions,
and had previously appeared in court to represent Maldonado in other cases.

                                                     8
informed a deputy sheriff at the jail of retained counsel’s representation and had “refused to fill

out an application for court appointed attorney” that the deputy had provided. Maldonado was

nevertheless appointed counsel, he asserted, because of the district court’s policy to “rapidly dispose

of criminal cases.”

                Even if these allegations are true and Maldonado had retained counsel to represent

him in this case, the fact remains that Maldonado chose to proceed with appointed counsel at the

adjudication hearing without objecting to either the appointment itself or any court policy that

resulted in the appointment. There are no facts alleged in the motion for new trial explaining why

Maldonado, if he wanted retained counsel to represent him at the hearing, did not object to retained

counsel’s absence from the hearing. Nor are there facts alleged in the motion that attempt to justify

or explain Maldonado’s inaction. And, Maldonado does not allege that appointed counsel ever knew

that Maldonado had retained counsel and rendered ineffective assistance by failing to move to

withdraw and substitute counsel or move for a continuance. On this record, it would not be outside

the zone of reasonable disagreement for the district court to find that Maldonado failed to assert

a reasonable ground that could entitle him to relief.27 Accordingly, we cannot conclude that the

district court abused its discretion in denying Maldonado a hearing on his motion for new trial on

that basis.28


        27
           See State v. Herndon, 215 S.W.3d 901, 911 n.39 (Tex. Crim. App. 2007) (“Although a
timely trial objection is not a mandatory prerequisite to the consideration of a legal claim in a motion
for new trial, a trial judge may, in the exercise of his discretion, deny a motion for new trial on this
basis because the primary purpose in requiring timely objections is to permit the trial judge to
immediately rectify any potential problems and ensure that the original trial moves forward
unhampered by any error in its proceedings.”).
        28
         In a related ground for relief in his motion for new trial, Maldonado also asserted that the
prosecutor was partly to blame for the district court’s deprivation of Maldonado’s counsel of choice

                                                   9
                 We overrule Maldonado’s third issue.


Preparation time

                 In his second issue, Maldonado asserts that the district court erred by proceeding with

the adjudication hearing without permitting appointed counsel sufficient time to prepare for the

proceeding. By statute, “[a]n appointed counsel is entitled to 10 days to prepare for a proceeding but

may waive the preparation time with the consent of the defendant in writing or on the record in

open court.”29 The record reflects that the district court heard the motion to adjudicate five days after

it had appointed counsel to represent Maldonado without first obtaining a waiver of the ten-day

preparation period. The State concedes that this was a statutory violation, and we agree that it was.

                 However, we must disregard statutory errors unless they affect a defendant’s

substantial rights.30 A defendant’s substantial rights are not affected if the reviewing court,



because, according to Maldonado, the prosecutor proceeded with the adjudication hearing
despite knowing that Maldonado had retained Pastrano in this case. See Tex. Disciplinary Rules
Prof’l Conduct R. 3.09 cmt. 1 (“[A] prosecutor should not initiate or exploit any violation of a
suspect’s right to counsel, nor should he initiate or encourage efforts to obtain waivers of important
pre-trial, trial, or post-trial rights from unrepresented persons.”). A prosecutor’s violation of the
disciplinary rules (if any indeed occurred) could potentially entitle a defendant to a new trial,
but only if the defendant suffered “actual prejudice” as a result of the violation. See House v. State,
947 S.W.2d 251, 253 (Tex. Crim. App. 1997); Brown v. State, 921 S.W.2d 227, 230 (Tex. Crim.
App. 1996). It would not be outside the zone of reasonable disagreement for the district court to
find that no such prejudice occurred here. This is not a case in which Maldonado appeared in court
pro se and unrepresented by counsel. Rather, Maldonado was represented by appointed counsel at
the hearing and chose to proceed with appointed counsel. The district court would not have abused
its discretion in finding that the prosecutor, by moving forward with the adjudication hearing when
Maldonado was represented by counsel, was not initiating, exploiting, or encouraging any violation
of Maldonado’s right to counsel.
        29
             See Tex. Code Crim. Proc. art. 1.051(e).
        30
          See Tex. R. App. P. 44.2(b); Fakeye v. State, 227 S.W.3d 714, 716 (Tex. Crim. App.
2007); Burnett v. State, 88 S.W.3d 633, 637 (Tex. Crim. App. 2002) (citing Tex. R. App. P. 44.2(b));

                                                   10
considering the record as a whole, has fair assurance that the statutory error, in this case the failure

to give appointed counsel ten days to prepare for the adjudication hearing, did not affect the outcome

of the proceeding.31

                Here, the proceeding at issue was not a jury or bench trial during which numerous

factual and legal issues would be in dispute. Rather, the proceeding was an adjudication hearing

at which the only issue was whether Maldonado had violated the terms and conditions of his

community supervision as alleged. There were eight alleged violations, three of which the State

abandoned at the adjudication hearing. The remaining allegations were that Maldonado failed to

report to his probation officer; changed his place of residence without permission; and failed to

pay various court costs, fines, fees, and restitution. These are not the type of allegations that

would require extensive preparation by appointed counsel.32 Additionally, appointed counsel did not

indicate to the district court that he was not prepared to proceed. At the beginning of the hearing,

Maldonado informed the district court that he had already spoken with appointed counsel and had

agreed to plead true to several of the State’s allegations. After further discussion with appointed



Rojas v. State, 943 S.W.2d 507, 511-12 (Tex. App.—Dallas 1997, no pet.) (holding that
violations of article 1.051(e) are subject to harmless-error analysis); see also Bergara v. State,
No. 14-07-00938-CR, 2009 Tex. App. LEXIS 6357, at *29-31 (Tex. App.—Houston [14th Dist.]
Aug. 13, 2009, pet. ref’d) (mem. op., not designated for publication) (same); Tinlsey v. State, No. 08-
02-00278-CR, 2004 Tex. App. LEXIS 7105, at *9-10 (Tex. App.—El Paso Aug. 6, 2004, pet. ref’d)
(mem. op., not designated for publication) (same).
       31
          See Anderson v. State, 182 S.W.3d 914, 918-19 (Tex. Crim. App. 2006); Rojas,
943 S.W.2d at 512.
       32
           In fact, the only allegation in dispute at the adjudication hearing was whether Maldonado
had failed to report to his probation officer. The record reflects that appointed counsel had consulted
with Maldonado regarding this allegation and was aware of the circumstances surrounding the
alleged violation. At the hearing, counsel explained to the district court that Maldonado had been
“confused” regarding the county in which he was required to report.

                                                  11
counsel, Maldonado did in fact plead true to the allegations against him, and there is no indication

in the record that Maldonado’s plea or sentence were influenced in any way by appointed counsel

having less than ten days to prepare for the hearing. On this record, we have fair assurance that the

failure to give appointed counsel ten days to prepare for the adjudication hearing did not affect the

outcome of the proceeding. Accordingly, the error was harmless.33

                 We overrule Maldonado’s second issue.


Due process

                 Finally, we briefly address Maldonado’s fourth issue, in which he complains of

multiple “due process” violations in the proceedings below.34 Several of the asserted violations are

encompassed in Maldonado’s previously addressed complaints regarding the denial of his counsel

of choice. Again, Maldonado failed to preserve error on those complaints, and he similarly failed

to preserve error on any resulting due-process violation.35 Another alleged violation concerns the

district court’s initial failure to execute a proper certification of Maldonado’s right to appeal, an error




        33
          See Rojas, 943 S.W.2d at 511-12 (violation of article 1.051(e) constituted harmless error);
see also Owens v. State, No. 02-05-00145-CR, 2006 Tex. App. LEXIS 5756, at *14-15
(Tex. App.—Fort Worth June 29, 2006, no pet.) (not designated for publication) (same); Tinsley,
2004 Tex. App. LEXIS 7105, at *9-11 (same); Fields v. State, No. 05-98-01540-CR, 1999 Tex. App.
LEXIS 7858, at *1-2 (Tex. App.—Dallas Oct. 22, 1999, no pet.) (same; applying harmless-error
analysis to probation-revocation case).
        34
             See U.S. Const. amend. XIV.
        35
          See Tex. R. App. P. 33.1(a); Anderson v. State, 301 S.W.3d 276, 279-80 (Tex. Crim. App.
2009) (“[O]ur prior decisions make clear that numerous constitutional rights, including those that
implicate a defendant’s due process rights, may be forfeited for purposes of appellate review unless
properly preserved.”).

                                                    12
which has already been remedied.36 The remaining allegations can be divided into two categories:

(1) allegations of ineffective assistance of counsel; and (2) alleged errors relating to the recusal

hearing. Although we find these complaints to be inadequately briefed,37 we will consider them.

                  Maldonado’s ineffective-assistance complaints are that counsel “did nothing to

prepare for dispositive proceedings” and “wholly failed to ascertain if Appellant persisted with his

plea of true and accepted the trial court’s offer of 600 days in the face of Appellant’s disputing

allegations in the motion to adjudicate guilt.” However, the record of the adjudication hearing

reflects that appointed counsel consulted with Maldonado both before and during the hearing, was

aware of the circumstances surrounding the disputed allegation in the State’s motion to adjudicate

and advised the district court of those circumstances, and conferred with Maldonado after the

district court indicated that it would not accept the State’s punishment recommendation. On this

record, we cannot conclude that counsel’s performance was deficient or that Maldonado was

prejudiced by any alleged deficiency.38

                  Turning to the alleged errors in the recusal hearing, Maldonado asserts that (1) the

denial of the recusal motion “guarantee[d] that Appellant’s motion for new trial would be overruled

by operation of law”; (2) “[t]he judge assigned to preside over the recusal hearing made statements



        36
           The clerk’s record originally contained a trial-court certification indicating that this was a
plea-bargain case and that Maldonado had no right of appeal. However, that certification related to
the original order of deferred adjudication. The record did not contain a certification of Maldonado’s
right to appeal the judgment adjudicating guilt. This Court abated the appeal to obtain a proper
certification, see Maldonado v. State, No. 03-12-00725-CR (Tex. App.—Austin May 9, 2013,
no pet.) (mem. op., not designated for publication), and one was provided.
        37
             See Tex. R. App. P. 38.1(i); Busby v. State, 253 S.W.3d 661, 673 (Tex. Crim. App. 2008).
        38
             See Strickland v. Washington, 466 U.S. 668, 687 (1984).

                                                   13
indicative of having a determination prior to the hearing (stating ‘this was silly to begin with’)”;

(3) “[t]he judge assigned to preside over the recusal hearing denied Appellant a proper record”;

and (4) “[t]he judge assigned to preside over the recusal hearing refused to make findings of fact

and conclusions of law.” We have reviewed the record of the recusal hearing and conclude that these

complaints have either not been preserved below or are without merit. We find no reversible error

or abuse of discretion by the district court in denying the motion to recuse.39

               We overrule Maldonado’s fourth issue.


                                         CONCLUSION

               We affirm the judgment of the district court.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Rose, Justices Puryear and Pemberton

Affirmed

Filed: February 19, 2015

Do Not Publish




       39
           See Green v. State, 374 S.W.3d 434, 446 (Tex. Crim. App. 2012) (motions to recuse are
reviewed for abuse of discretion); see also Tex. R. Civ. P. 18a; Arnold v. State, 853 S.W.2d 543, 544
(Tex. Crim. App. 1993) (holding that Tex. R. Civ. P. 18a “applies to criminal cases absent ‘any
explicit or implicit legislative intent indicating otherwise’”).

                                                 14